Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laura Arneson on 3/24/21.

The application has been amended as follows: 

2.    (Currently Amended) The filter element of claim 1, the web comprising about 10 to [[80]] 70 wt. %, based on the weight of the web, of the staple fiber; and wherein the web has a thickness of about 0.1 mm to 2 cm.

10.    (Currently Amended) A filter element comprising a filter medium comprising a media layer comprising fibers in a thermally bonded nonwoven web, the web comprising:
5 to [[30]] 25 wt. %, based on the weight of the web, of a bi-component fiber having a core polymer and a shell polymer, wherein the core polymer has a melting point of at least 240°C and the shell polymer has a melting point of up to 115°C; and the bi-component fiber has a diameter of about 5 to about 25 pm and a length of about 2 to about 15 mm;
(b)    about [[5]] 25 to [[50]] 60 wt. %, based on the weight of the web, of a bi-component fiber having a core polymer and a shell polymer, wherein the core polymer has a melting point of at least 240°C and the shell polymer has a melting point of 120° to 170°C; and the bi-component fiber has a diameter of about 5 to about 25 microns and a length of about 2 to about 15 mm; and
(c)    about 10 to [[80]] 70 wt. %, based on the weight of the web, of a staple fiber;
wherein the web has a thickness of about 0.25 to about 2 mm, a solidity of under 10%, a basis weight of about 45 to about 150 grams per square meter, a pore size of about 12 to about 50 microns, and a permeability of about 1.5 to about 3 m/sec^





15.    (Currently amended) The filter element of claim 10, wherein the staple fiber comprises about [[1]] 15 to 50 wt.% of the web and comprise a cellulosic fiber or a polyester fiber, or a mixture thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10, 36 and 41, the closest prior art to Healey teaches the recited filter element comprising a media layer comprising fibers in a thermally bonded nonwoven web comprising two different bi-component fibers and a staple fiber but does not teach the specific ranges of wt.% of the bi-component fibers with respect to the weight of the web. Applicant submitted an affidavit on 3/22/21 demonstrating the criticality of the recited ranges and thus the claims distinguish over the prior art and the recited ranges would not have been obvious to one of ordinary skill in the art.
The additional claims are allowable as depending from one of the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778